THIS VERSION INCLUDES THE ERRATA DATED 3MAY00- e

           UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-622

RODNEY C. GANTKA ,                                               APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                   APPELLEE.


                    Before NEBEKER, Chief Judge, and KRAMER, FARLEY,
                   HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                              ORDER

        Upon consideration of the appellant's motion to exceed the page limit for his initial brief, and
of the Secretary's opposition thereto, and it appearing that the appellant, in a lodged brief, has failed,
without explanation, to comply with Rule 32(b) (the limit of 11 characters per inch), it is

        ORDERED that the motion to file is denied and the Clerk is directed to return the lodged
brief. It is further

        ORDERED that the appellant's brief shall be filed within 15 days after the date of this order.
Failure to file the brief in a timely fashion may subject the appeal to dismissal. See U.S. VET .APP .
R. 31(b).

DATED: April 20, 2000                                                    PER CURIAM.